Title: Report Relative to Assuming Civil Government, 10 December 1774
From: Adams, John,Hancock, John,Hawley, Joseph,Warren, Joseph,Dexter, Samuel,Ward, Artemas,Warren, James,Heath, William,Lee, Jeremiah,Church, Benjamin,Holten, Samuel,Gerry, Elbridge,Tyng, John,Robinson, Lemuel,Foster, Jedediah,Gorham, Nathaniel,Cushing, Thomas,Adams, Samuel,Paine, Robert Treat,Massachusetts Provincial Congress
To: Inhabitants of Massachusetts Bay Colony,Boston Gazette (newspaper)


      
      Cambridge,10 December 1774. printed: Mass. Provincial Congress, Jours.William Lincoln, ed., The Journals of Each Provincial Congress of Massachusetts in 1774 and 1775, and of the Committee of Safety, Boston, 1838., p. 73–74.
      This, the second report on this date of the Committee on the State of the Province, was framed in the form of three resolutions: that the adjournment on 29 October had been necessary; but that because “powers delegated by the people for long periods have been abused to the endangering the public rights and liberties,” further adjournment was undesirable and the congress should be dissolved; that the towns and districts should elect delegates to a new congress to meet on 1 February 1775, or sooner if the delegates elected by “Charlestown, Cambridge, Brookline, Roxbury, and Dorchester, or a majority of them” thought it important to do so.
      The congress ordered that printed copies of this report be sent to the committees of correspondence and that it be printed in the Boston newspapers and as a broadside (EvansCharles Evans and others, comps., American Bibliography: A Chronological Dictionary of All Books, Pamphlets and Periodical Publications Printed in the United States of America [1639–1800], Chicago and Worcester, 1903–1959; 14 vols., No. 13421). It appeared in the Boston Gazette, 12 December.
     